Title: Tobias Lear to Henry Knox, 1 March 1791
From: Lear, Tobias
To: Knox, Henry



United States March 1st 1791.

By the President’s command, T. Lear has the honor to transmit to the Secretary of War the enclosed letter, which has just come to the President’s hands; signed by a number of the Inhabitants of Washington County in the State of Pennsylvania, expressing their apprehensions of the depredations of the Indians in that quarter.
The President requests that the secretary will give the subject that consideration which it may merit, and report to the President his opinion of what ought to be done on the occasion.

Tobias Lear
S. P. U. S.

